Civil action to recover for (1) alleged contract breaches and (2) torts
committed on the part of the corporate defendant, and (3) alleged neglect of official duties and (4) torts committed by the Commissioner of Banks, Gurney P. Hood.
Demurrer was interposed on the ground of misjoinder of parties and causes of action.
From a judgment sustaining the demurrer, the plaintiff appeals.
The demurrer was properly sustained on the ground of a misjoinder of both parties and causes of action. Williams v. Gooch, ante, 330; Carswellv. Whisenant, 203 N.C. 674, 166 S.E. 793; Grady v. Warren, 201 N.C. 693,161 S.E. 319; Sasser v. Bullard, 199 N.C. 562, 155 S.E. 248. The several causes of action, united in the same complaint, do not "affect all the parties to the action," as required by C.S., 507.
Where this dual misjoinder occurs, and a demurrer is accordingly interposed, the decisions are to the effect that the action should be dismissed. Shuford v. Yarbrough, 198 N.C. 5, 150 S.E. 618; Roberts v.Mfg. Co., 181 N.C. 204, 106 S.E. 664.
Affirmed.